Citation Nr: 0928252	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-06 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
talar dislocation, evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for depression 
with posttraumatic stress disorder (PTSD), rated as 50 
percent disabling from August 17, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 2000 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in July 2009.  A transcript of the 
hearing is of record.

The Veteran has submitted new evidence in the form of a 
physician's statement regarding his depression with PTSD, 
which relates to that issue on appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations for his claims 
in December 2007.  At his hearing, with regards to his right 
ankle, the Veteran specifically testified that his disability 
had increased in severity since the last examination.  With 
regards to his depression with PTSD, he testified that that 
disability had also increased 

Considering that the Veteran has argued that his right ankle 
disability and his depression with PTSD have worsened, and 
the fact that the Veteran has not been afforded comprehensive 
VA compensation and pension examinations to assess the 
severity of his disabilities since December 2007, the Board 
finds that it is necessary to secure additional examinations 
to ascertain the Veteran's levels of disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).

Additionally, the Board notes that the Veteran testified that 
he continues to receive treatment from VA for his 
disabilities.  Included in the file are VA treatment records 
dated through December 2007 from the Cleveland VA Medical 
Center (VAMC)/Youngstown VA Clinic.  On remand, the Veteran's 
VA treatment records since December 2007 should be obtained.  

The Veteran should also be sent a notification letter that 
complies with the requirements under the Veterans Claims 
Assistance Act of 2000 as it pertains to claims for increased 
ratings.  See Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability ratings will be 
determined by applying relevant Diagnostic 
Codes, which provide for a range in 
severity from noncompensable to as much as 
100 percent for his disabilities, based on 
the nature of the symptoms of the 
condition for which compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  38 C.F.R. § 4.71a (2008).  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra.  

2.  The AOJ should obtain the Veteran's VA 
treatment records from the Cleveland 
VAMC/Youngstown Clinic dated since 
December 2007.

3.  The AOJ should thereafter schedule the 
Veteran for VA examinations by medical 
professionals with appropriate expertise to 
determine the current level of disability 
attributable to the Veteran's right ankle 
and psychiatric disabilities.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiners for review in connection with 
the examinations.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examination and 
associated with the claims file.  

For the Veteran's right ankle, the examiner 
should specifically undertake range of 
motion studies of the right ankle and 
comment on the degree of disability due to 
functional losses such as pain, weakness, 
etc.  All functional losses should be 
equated to additional loss of motion (beyond 
that shown clinically).  Functional loss 
should be equated with " moderate" or 
"marked" limitation of motion.  

For the Veteran's depression with PTSD, the 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  A 
multi-axial assessment should be provided, 
and a thorough discussion of Axis V, with an 
explanation of the numeric assigned, should 
be included.

The AOJ should ensure that the examination 
reports complies with this remand and 
answers the questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




